TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00806-CV



                          John L. Wiley and Randi Wiley, Appellants

                                                 v.

 William H. Carmean and Linda D. Carmean; Thomas R. Page; Edward J. Mitschke, Jr.;
       Texas Country Title Co.; and Chicago Title Insurance Company, Appellees


       FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT
        NO. 13,761, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On July 12, 2011, we abated this appeal to give appellants John L. Wiley and

Randi Wiley 60 days to take action to cure a jurisdictional defect. On August 10, 2011, appellants

filed an unopposed motion to dismiss appeal. Appellants certify that the parties have reached an

agreement to settle all pending claims and that appellants have agreed to dismiss this appeal as part

of the agreement. Accordingly, we reinstate the appeal, grant appellants’ motion, and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1).1




       1
           Chicago Title Insurance Company previously filed a motion to dismiss for lack of
jurisdiction, which we dismiss as moot.
                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellants’ Motion

Filed: August 17, 2011




                                              2